DETIALED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Species 1 (fig.1 and 4), claims 1-20 in the reply filed on May 23th 2020 is acknowledged.
Regrading applicant’s traverse on the “no generic claim”, examiner found the argument is not persuasive, because the independent claim 14 recited the limitation “…nanoparticle coating applied to at least a portion of the dome portion forming or coating a plurality of projecting nubs.…”, it is clearly show that species 1’s nubs is formed by the coating itself and no nubs to be coated, therefore such limitation “…coating a plurality of projecting nubs…” clearly referring to species 3, however claim 1 does not recite similar limitation. 
The requirement is still deemed proper and is therefore made FINAL.
Upon further examination, claim 4 is also clearly read on species 3 (fig. 3).
Therefore, Claims 4 and 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species 3.

Claims Status:
Claims 1-20 are in pending.
Claims 4 and 14-20 are withdrawn from consideration.
Claims 1-3 and 5-13 are examined as follow:

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 12th 2019 and April 15th 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
reference characters "24" and "4" have both been used to designate “dome portion”.  

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter below must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
“dome portion 4”  in specification paragraph 0019.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, the limitation “…wherein the nubs are otherwise substantially equally distributed on the dome portion…” is indefinite, because the term “…otherwise substantially equally…”, first of all, it is unclear what “…otherwise…” is referring? Does that “…otherwise…” mean the limitation following is optional? Secondly, the term “…substantially equally…” is unclear, because the term “…substantially…” is a relative term, but the term “…equally…” is a specific term, it is unclear does this implied it is equally or not, furthermore, how equally would considered as substantially equal? Clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LAUGENIE (FR-2867346-A1).
	Regarding claim 1, LAUGENIE discloses a microwavable dish (refer to fig.1 and the title) comprising: 
a top (aluminum plate 400, fig.1) having a surface (non-stick food coating 500, fig.1) adapted to hold a food item (refer to the “food” in “non-stick food coating 500”), and reflect microwaves (refer to aluminum properties of reflect microwave); 
a bottom (base 300, fig.1) in opposing relationship to the top (aluminum plate 400, fig.1) having dome portion (refer to “dome portion” annotated in fig.1) that absorbs microwaves (refer to base 300 made of silicone to absorbing microwave) ; and 
a plurality of nubs (refer to “nubs” annotated in fig.1) projecting from the dome portion (refer to “dome portion” annotated in fig.1).

    PNG
    media_image1.png
    323
    556
    media_image1.png
    Greyscale


Regarding claim 2, LAUGENIE further discloses wherein the dome portion (refer to “dome portion” annotated in fig.1) further comprises a microwave-absorbing coating (refer to base 300 made of silicone to absorbing microwave).

Regarding claim 7, LAUGENIE further discloses wherein the top (aluminum plate 400, fig.1) is planar (refer to the flat surface of aluminum plate 400 in fig.1).

Regarding claim 8, LAUGENIE further discloses wherein the dome portion (refer to “dome portion” annotated in fig.1) further comprises an apex (refer to “apex” annotated in fig.1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 5 are rejected under 35 U.S.C. 103 as being unpatentable over LAUGENIE (FR-2867346-A1), in view of Lin et al (US2019/0292675A1).
Regarding claim 3, LAUGENIE discloses substantially all features set forth in claim 1, LAUGENIE does not explicitly disclose the coating comprises a plurality of nanoparticles.
Lin discloses the advantage of using nanoparticles coating in a susceptor for cooking in microwave ovens (refer to Paragraph 0017, 0019, 0023).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified LAUGENIE’s coating on the dish with comprising a plurality of nanoparticles, as thought by Lin, in order to provide the advantage of reduced weight , easy molding, EMI shielding or easy surface property modification (refer to Paragraph 0085 cited: “…The coating of polymer component surfaces with metals, also called polymer galvanizing or polymer metallization, is becoming increasingly important. By polymer galvanizing methods, laminates which combine advantages of polymers and metals are produced. The use of polymer components can achieve a distinct reduction in weight in comparison to metal parts. Galvanization of polymer moldings is often conducted for decorative purposes, for EMI shielding, or for surface property modifications.…”).

Regarding claim 5, the modification of LAUGENIE and Lin discloses substantially all features set forth in claim 3, LAUGENIE further discloses the coating (refer to the layer in base 300) is thickened to form at least some of the nubs (refer to “nubs” annotated in fig.1).

Claims 6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over LAUGENIE (FR-2867346-A1).
Regarding claim 6, LAUGENIE discloses substantially all features set forth in claim 1, LAUGENIE does not explicitly discloses what shape of the dome portion.
However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  the dome portion to be circular, for that is well known within one of ordinary skill in the art as the matter of design choice or desired application, refer to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). In this case, the desired choices of picking a circular shape of the dish, furthermore, Since the applicant does not state what problem solve or benefit of such limitation, one of ordinary skill in the art would have expected applicant’s invention to perform equally well with LAUGENIE’s teaching.

Regarding claim 11, LAUGENIE discloses substantially all features set forth in claim 1, LAUGENIE does not explicitly discloses the nubs are arranged in a matrix.
However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified LAUGENIE’s nubs to arrange in any matrix, because it is well known to a person skilled in the art that the position of the nubs that not arranged in a balanced matrix would unbalance the dish when place on a flat surface.

Regarding claim 12, LAUGENIE discloses substantially all features set forth in claim 1, LAUGENIE further discloses the nubs have a height and a diameter (refer to fig.1). but LAUGENIE does not explicitly discloses the nubs have a height to a diameter ratio including and between 3:8 and 3:4.
However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nubs have a height to a diameter ratio including and between 3:8 and 3:4, for that is well known within one of ordinary skill in the art as the matter of design choice or desired application, refer to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). In this case, the desired choices of picking the height of the dish and how much contact surface the dish on the surface it place on, furthermore, Since the applicant does not state what problem solve or benefit of such limitation, one of ordinary skill in the art would have expected applicant’s invention to perform equally well with LAUGENIE’s teaching.

Regarding claim 13, LAUGENIE discloses substantially all features set forth in claim 12, LAUGENIE further discloses the nubs are semi- spherical (refer to the shape of the annotated “nubs”).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over LAUGENIE (FR-2867346-A1), in view of BARILLEAU et al (FR-2694876-A1).
Regarding claim 9, LAUGENIE discloses substantially all features set forth in claim 8, LAUGENIE does not explicitly disclose wherein the nubs are absent within a circular area centered on the apex and having a radius up to at least 50% of a radius of curvature of the dome portion.
BARILLEAU discloses wherein the nubs (26, fig.5 and 6) are absent within a circular area centered (refer to the center area that have no nubs in fig. 5 and 6) on the apex (refer to “apex” annotated in fig.5) and having a radius (refer to “radius” annotated in fig.5) up to at least 50% (refer to fig. 5 and 6, it is clearly show that is is over 50%) of a radius of curvature of the dome portion (20, fig.6).

    PNG
    media_image2.png
    317
    576
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified LAUGENIE’s dish with wherein the nubs are absent within a circular area centered on the apex and having a radius up to at least 50% of a radius of curvature of the dome portion, as taught by BARILLEAU, in order to provide the advantages of Gives rapid uniform heating to the base of the dish without conduction of heat through the supports as occurs if they are formed from extensions of the dish base.

Regarding claim 10, the modification of LAUGENIE and BARILLEAU discloses substantially all features set forth in claim 9, LAUGENIE does not explicitly disclose wherein the nubs are otherwise substantially equally distributed on the dome portion.
BARILLEAU discloses wherein the nubs (26, fig.5 and 6) are otherwise substantially equally distributed on the dome portion (20, fig.5 and 6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified LAUGENIE’s dish with wherein the nubs are otherwise substantially equally distributed on the dome portion, as taught by BARILLEAU, in order to provide the advantages of Gives rapid uniform heating to the base of the dish without conduction of heat through the supports as occurs if they are formed from extensions of the dish base.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        July 30th 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761